        Case 1:20-cv-03887-LTS-SDA Document 47 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Alfred Wilder,                                                               3/16/2021

                                Plaintiff,
                                                                 1:20-cv-03887 (LTS) (SDA)
                    -against-
                                                                 ORDER
 City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

        In accordance with the Court’s January 5, 2021 Order (ECF No. 42), Plaintiff was to file an

amended complaint, or an opposition to the pending motions to dismiss, by March 5, 2021. As

of the date of this Order, no such filing has been received by the Court. Accordingly, it is hereby

Ordered that the deadline for Plaintiff to comply with the Court’s January 5, 2021 Order is

extended until April 15, 2021. Plaintiff is warned that failure to file an amended pleading or

opposition by that date will result in a recommendation to the District Judge that his case be

dismissed for failure to prosecute. See Fed. R. Civ. P. 41(b).

        The Clerk of Court is respectfully requested to mail copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:         New York, New York
               March 16, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
